PER CURIAM.
Appellants challenge a non-final order of the Broward County Circuit Court granting appellees motion to transfer venue to St. Lucie County. We reverse and remand for further proceedings in accordance with Smith v. Morgan, Carratt & O’Conner, P.A., 710 So.2d 1 (Fla. 4th DCA 1998), and Cameron v. Smith New Court, Inc., 608 So.2d 923 (Fla. 3d DCA 1992).
On the day of the hearing the court advised appellants to file affidavits to oppose appellees’ motion and affidavit. Appellants had witnesses present, but because the matter was not set for an evidentiary hearing, the court was not in a position to accept their testimony. We remand the case for further proceedings as the court ruled on the motion the day after the hearing and before appellants filed the affidavits.
GUNTHER, KLEIN and GROSS, JJ., concur.